Case 2:16-cr-00057-KRG-KAP Document 123 Filed 01/22/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA :
Vv. : Case No. 2:16-cr-57-KRG-KAP
STEVEN P. GRADOS, :(Case No. 2:19-cv-1626-KRG-KAP)

Movant
Memorandum

I filed a Report and Recommendation at ECF no. 121 recommending that the
motion to vacate filed at ECF no. 91 be denied, to which the movant filed objections at
ECF no. 122. I write to clarify the record on one point raised by the objections.

Movant objects that he

made Judge Keith A. Pesto aware that the official court trial transcript was edited
with evidence still existing in the transcript that substantiates the movant’s claim.
The movant filed a motion making Judge Pesto aware of this fact which he
immediately dismissed. ECF no. 122 at 1-2.

Movant filed at ECF no. 106 a pleading styled “Motion to Advise the Court of Missing
Testimony in the Trial Transcript.” I understood the pleading as making argument rather
than a proper motion when I mentioned it in the course of denying it and several other
pleadings styled as motions. See Order at ECF no. 110. I continue to regard it as argument
and not a motion at all. In full, what movant presented was three numbered paragraphs
of one sentence each:

1. Upon careful review of the entire court transcript for the above case, it has been
discovered that part of the record is missing.

2. There are indicators that are still present in the current transcript that
substantiate this claim.

3. The entire record is required to ensure fairness in this proceeding. ECF no. 106.

This is not, even minimally, even giving movant every bit of latitude due to his pro
se status, a motion to correct the record. There are not many reported cases discussing
the procedure properly used to correct the record. The best example [ have read recently
is the Eastern District of California’s recounting, in a habeas corpus decision, the trial
court’s actions in addressing a transcript error claim. Rezaei v. Sisto, 2010 WL 796992, at
#09 (E.D. Cal. Mar. 5, 2010). The court cited what is probably the locus classicus of cases
with transcript error claims, namely the Caryl Chessman prosecution. In that case the
California Supreme Court stated: “Inconsequential inaccuracies or omissions in a record
cannot prejudice a party; if in truth there does exist some consequential inaccuracy or
omission, the appellant must show what it is and why it is consequential.” People v.
Chessman, 35 Cal.2d 455, 462, 218 P.2d 769 (1950). In other words, to place an issue

1
Case 2:16-cr-00057-KRG-KAP Document 123 Filed 01/22/21 Page 2 of 2

before the court the movant must make a specific claim, the claim must relate to a
nontrivial point in the record, and there must be evidence of the objecting party’s
construction. Movant's argument in ECF no. 106 that he believed that the record is not
accurate in some unspecified way did not, as he argues in his Objections, “ma[k]Je [me]
aware” of anything, nor did it call for any further hearing in this matter. If it did, every
defendant could maintain a collateral attack on every conviction indefinitely, simply by
claiming the transcript contained an error.

Movant did file a notice of appeal from my Order in ECF no, 110 that went to the
Court of Appeals. Appeals from magistrate judge decisions in nonconsent cases go first to
the presiding district judge. In considering the movant’s objections this Court should treat
movant as also having appealed my Order in ECF no. 110. Because I have already ruled
that movant makes no valid claim of transcript error (and therefore is not entitled to an
evidentiary hearing thereon) and the appeal from that ruling is properly before the Court,
this memorandum does not start a new period to file objections under 28 U.S.C.§

636(b) (1).

pare: Ut Seong Tor 100 A (CL

Keith A. Pesto,
United States Magistrate Judge

Notice by ECF to counsel of record and by U.S. Mail to:

Steven P. Grados
211 Thomas Drive
Pittsburgh, PA 15236
